— In a negligence action to recover damages for personal injuries, etc., in which a jury verdict was returned in favor of defendants, plaintiffs appeal from an order of the Supreme Court, Westchester County, dated April 19, 1974, which denied their motion, inter alia, to set aside the verdict. Order affirmed, without costs. Under the circumstances of this case, it cannot be said that the jury’s verdict was contrary to the weight of the evidence (Olsen v Chase Manhattan Bank, 10 AD2d 539, affd 9 NY2d 829; Goldberg v Elkom Co., 47 AD2d 539; Roth v City of New York, 31 AD2d 817; Pertofsky v Drucks, 16 AD2d 690). Hopkins, Acting P. J., Martuscello, Cohalan, Brennan and Munder, JJ., concur.